Order entered January 24, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00914-CV
                               No. 05-21-00927-CV

NIKKO CONDOMINIUM ASSOCIATION, ON BEHALF OF ITSELF AND
                ITS OWNERS, Appellant

                                        V.

KWA CONSTRUCTION, L.P. AND KW & ASSOCIATES, LLC; KENYON
  PLASTERING OF TEXAS, INC.; SUBFLOOR SYSTEMS, INC.; AE
COMMERCIAL CONTRACTING, INC.; GREATER DALLAS, L.P.; ABCO
 CONSTRUCTION SERVICES CORPORATION; AND STARK TRUSS
                 COMPANY, INC., Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-19397

                                     ORDER

      Before the Court is appellant’s unopposed motion to consolidate these two

appeals. The motion was filed after appellant received this Court’s December 31,

2021 letter questioning the difference between the appeals.
      As reflected in the record, the two appeals began as a single trial court cause,

DC-19-19397, that was filed by appellant against appellees and other defendants

for, as relevant here, construction defects. Following a series of partial summary

judgments, the trial court severed the claims against appellees from the other

claims. The severed cause was assigned trial court cause number DC-21-14653

and on appeal, appellate cause number 05-21-00914-CV.

      The severance order specifically listed the partial summary judgments that

had been granted but omitted one. Although the order named the parties that were

the subject of the severance, the omitted judgment was not made a part of the new

trial court cause and, out of an abundance of caution, appellant filed a separate

appeal of that judgment. That appeal is appellate cause number 05-21-00927-CV.

      Because the two appeals stem from the same original cause and underlying

facts, we GRANT the motion and CONSOLIDATE appellate cause number 05-

21-00927-CV into appellate cause number 05-21-00914-CV. All documents from

appellate cause number 05-21-00927-CV shall be transferred into cause number

05-21-00914-CV. For administrative purposes, appellate cause number 05-21-

00927-CV is treated as a closed case.

      On the Court’s own motion, we EXTEND the deadline for filing appellant’s

brief to February 14, 2022.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE